Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 1 of 21               PageID #: 24




                     IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF HAWAII

      JOSEPH PITTS,                               CIVIL NO. 21-00249 DKW-KJM

                 Plaintiff,                       ORDER DISMISSING COMPLAINT
                                                  WITH PARTIAL LEAVE TO
           v.                                     AMEND

      SCOTT HARRINGTON, et al.,

                 Defendants.


          Before the Court is pro se Plaintiff Joseph Pitts’ (“Pitts”) Prisoner Civil

  Rights Complaint (“Complaint”) brought pursuant to 42 U.S.C. § 1983. ECF No.

  1. Pitts alleges that Defendants, 1 prison officials at the Halawa Correctional

  Facility (“HCF”), violated the First, Sixth, and Fourteenth Amendments to the

  United States Constitution by instituting a policy that limits inmates in the Special

  Holding Unit to thirty-minutes per day for legal telephone calls. For the following

  reasons, the Complaint is DISMISSED with partial leave to amend.

                                     I. SCREENING

          The Court is required to conduct a pre-Answer screening of any case in

  which a prisoner seeks redress from a governmental entity, or officer or employee


  1
   Pitts names as Defendants Warden Scott Harrington and Unit Team Manager (“UTM”) Monica
  Chun in their official and individual capacities. ECF No. 1 at 1.
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 2 of 21                PageID #: 25




  of a governmental entity, or in which a plaintiff proceeds in forma pauperis.

  28 U.S.C. §§ 1915(e)(2), 1915A(a). During this screening, the Court must dismiss

  any complaint, or any portion thereof, that is frivolous, malicious, fails to state a

  claim on which relief may be granted, or seeks damages from defendants who are

  immune from suit. See 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b); Andrews v.

  Cervantes, 493 F.3d 1047, 1055 (9th Cir. 2007) (noting that 28 U.S.C.

  §§ 1915(e)(2)(B) and 1915A(b) “are directed at screening out meritless suits early

  on”); see also Harris v. Harris, 935 F.3d 670, 675 (9th Cir. 2019) (describing

  screening under 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(a)–(b)).

        In determining whether a complaint or any portion thereof should be

  dismissed for failure to state a claim under 28 U.S.C. §§ 1915(e)(2)(B) or

  1915A(b), the Court applies the same standard as that under Federal Rule of Civil

  Procedure 12(b)(6) (“Rule 12”). See Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th

  Cir. 2015) (per curiam). Under this standard, a complaint must “contain sufficient

  factual matter, accepted as true, to state a claim to relief that is plausible on its

  face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal quotation marks and

  citation omitted); Byrd v. Phoenix Police Dep’t, 885 F.3d 639, 642 (9th Cir. 2018)

  (per curiam). A claim is “plausible” when the facts alleged support a reasonable

  inference that the plaintiff is entitled to relief from a specific defendant for specific

  misconduct. See Iqbal, 556 U.S. at 678. Although this plausibility standard does

                                              2
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 3 of 21              PageID #: 26




  not equate to a “probability requirement,” “it asks for more than sheer possibility

  that a defendant has acted unlawfully.” Id.; see also Dent v. Nat’l Football

  League, 968 F.3d 1126, 1130 (9th Cir. 2020) (same).

        Rule 12 is read in conjunction with Federal Rule of Civil Procedure 8(a)

  (“Rule 8”) when screening a complaint. Rule 8 “requires only ‘a short and plain

  statement of the claim showing that the pleader is entitled to relief,’ in order to

  ‘give the defendant fair notice of what the . . . claim is and the grounds upon which

  it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v.

  Gibson, 355 U.S. 41, 47 (1957)). Although Rule 8 does not require detailed factual

  allegations, “it demands more than an unadorned

  the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (citation

  omitted). “A pleading that offers ‘labels and conclusions’ or ‘a formulaic

  recitation of the elements of a cause of action will not do.’” Id. (citation omitted).

  “Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further

  factual enhancement.’” Id. (citation omitted) (brackets in original); see also

  Woods v. U.S. Bank N.A., 831 F.3d 1159, 1162 (9th Cir. 2016) (same).

        The Court construes pro se litigants’ pleadings liberally and affords them the

  benefit of any doubt. See Byrd, 885 F.3d at 642. Liberal construction of a pro se

  civil rights complaint, however, “may not supply essential elements of the claim

  that were not initially pled.” Litmon v. Harris, 768 F.3d 1237, 1241 (9th Cir.

                                             3
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 4 of 21             PageID #: 27




  2014) (internal quotation marks and citation omitted). Nor do district court judges

  have an “obligation to act as counsel or paralegal to pro se litigants.” Pliler v.

  Ford, 42 U.S. 225, 231 (2004); see also Eblacas v. Agbulos, Civ. No. 18-00376

  DKW-RLP, 2018 WL 5621954, at *2 (D. Haw. Oct. 30, 2018) (“While the court

  construes [the plaintiff’s] allegations liberally and affords him the benefit of any

  doubt, it will not speculate about [the plaintiff’s] claims, and has no obligation to

  act as counsel or paralegal to pro se litigants.” (internal quotation marks and

  citation omitted)).

        The Court cannot dismiss a pro se litigant’s pleading without leave to amend

  unless it is absolutely clear that the deficiencies of the complaint cannot be cured

  by amendment. Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015) (per

  curiam). Before dismissing a pro se complaint, the Court must provide the litigant

  with notice of the deficiencies in his complaint “to ensure that the litigant uses the

  opportunity to amend effectively.” Akhtar v. Mesa, 698 F.3d 1202, 1212 (9th Cir.

  2012) (internal quotation marks and citations omitted).

  //

  //

  //

  //


                                             4
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 5 of 21                        PageID #: 28




                                     II. PITTS’ CLAIMS 2

         Pitts is a pretrial detainee at the HCF. ECF No. 1 at 1; see also VINE,

  https://www.vinelink.com/classic/#/home/site/50000 (follow “Find an Offender,”

  then enter “Pitts” in “Last Name” field and “Joseph” in “First Name” field) (last

  visited June 9, 2021). He is awaiting retrial in State v. Pitts, No. 1PC091000097

  (Haw. 1st Cir. Ct.). 3 ECF No. 1 at 1; see also Hawaii State Judiciary,

  https://www.courts.state.hi.us/ (follow “eCourt Kokua*,” select “Click Here to

  Enter eCourt* Kokua,” select “Case Search,” and enter “1PC091000097” in “Case

  ID or Citation Number” field) (last visited June 9, 2021). Pitts is currently

  represented in state court by his court-appointed counsel, Nelson Goo. 4 See Pitts,

  1PC091000097, Dkt. No. 472.




  2
   Pitts’ factual allegations are accepted as true for purposes of screening. See Nordstrom v. Ryan,
  762 F.3d 903, 908 (9th Cir. 2014).
  3
   A jury convicted Pitts of attempted murder in the second degree, and a judge sentenced him to
  life imprisonment with the possibility of parole. See State v. Pitts, 146 Hawaiʻi 120, 127, 456
  P.3d 484, 491 (2019). The Hawaiʻi Supreme Court, however, subsequently vacated the
  judgment of conviction and sentence and remanded the case for further proceedings. Id. at 138,
  456 P.3d at 502.
  4
   Pitts asserts that Walter Schoettle and John Schum are also “attorneys of record” in his state
  case. On August 4, 2020, however, the circuit court granted Schoettle’s motion to withdraw.
  See Pitts, 1PC091000097, Dkt. No. 437. Likewise, on April 17, 2017, the circuit court had
  granted Schum’s motion to withdraw. See Pitts, 1PC091000097, Dkt. No. 321. Pitts further
  asserts that he “communicates” with Myles Breiner, and he calls David Altuna for
  “consultations.” ECF No. 1 at 6.

                                                   5
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 6 of 21                   PageID #: 29




         Pitts also has a second civil rights complaint pending in this district. 5 ECF

  No. 1 at 1; see Pitts v. Espinda, Civ. No. 20-00431 LEK-KJM (D. Haw.). Pitts is

  representing himself in that matter.

         Pitts claims that there were no “restrictions” on his ability to make “legal

  calls” when he arrived at the HCF on February 5, 2021. ECF No. 1 at 1.

  According to Pitts, this changed following a riot at the HCF on April 16, 2021. Id.

  at 7. The riot led to a “standoff” between five inmates and guards. Id. Pitts was

  not one of the five inmates involved in the standoff. Id. Pitts claims that, in

  retaliation for the standoff, Warden Harrington and Chun implemented a policy

  that limited inmates who were housed in Special Holding Units to one

  thirty-minute period each day to make legal telephone calls. Id. This policy took

  effect on April 28, 2021. Id.

         Pitts claims that he asked Adult Corrections Officer (“ACO”) Kamanawa

  and CM Alicia (who are not named as defendants) “to add time to call [an]

  attorney” on May 3, 2021. Id. at 9. Chun allegedly instructed Kamanawa and

  Alicia to tell Pitts that he was to “go by [the] Warden’s memo.” Id. Pitts further

  claims that he orally asked Warden Harrington to lift the time limit on May 7,




  5
   According to Pitts, he also submitted a Prison Rape Elimination Act (“PREA”) complaint to
  prison officials and a related complaint to the Office of the Ombudsman. ECF No. 1 at 6.
                                                6
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 7 of 21           PageID #: 30




  2021, but Warden Harrington told Pitts, “you’ll be alright,” and he walked away.

  Id.

        Pitts also claims that prisoners in Special Holding Units do not have access

  to a “confidential visiting room to meet with counsel without prison officials

  listening.” Id. at 10. According to Pitts, he met with Schum in a room with audio

  and video surveillance capabilities on April 9, 23, and 29, 2021. Id. Pitts seeks

  injunctive and declaratory relief, costs and damages. Id. at 11.

                                  III. DISCUSSION

  A.    Legal Framework for Claims under 42 U.S.C. § 1983

        To state a claim under 42 U.S.C. § 1983, a plaintiff must allege: (1) that a

  right secured by the Constitution or laws of the United States was violated, and

  (2) that the alleged violation was committed by a person acting under color of state

  law. See West v. Atkins, 487 U.S. 42, 48 (1988); Park v. City & County of

  Honolulu, 952 F.3d 1136, 1140 (9th Cir. 2020). Section 1983 requires a

  connection or link between a defendant’s actions and the plaintiff’s alleged

  deprivation. See Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978); Harper

  v. City of Los Angeles, 533 F.3d 1010, 1026 (9th Cir. 2008) (“In a § 1983 action,

  the plaintiff must also demonstrate that the defendant’s conduct was the actionable

  cause of the claimed injury.” (citation omitted)). “‘A person “subjects” another to


                                            7
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 8 of 21                 PageID #: 31




  the deprivation of a constitutional right, within the meaning of section 1983, if he

  does an affirmative act, participates in another’s affirmative acts, or omits to

  perform an act which he is legally required to do that causes the deprivation of

  which complaint is made.’” Lacey v. Maricopa County, 693 F.3d 896, 915 (9th

  Cir. 2012) (quoting Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978)).

  B.     Eleventh Amendment

         “The Eleventh Amendment bars suits for money damages in federal court

  against a state, its agencies, and state officials acting in their official capacities.”

  Aholelei v. Dep’t of Pub. Safety, 488 F.3d 1144, 1147 (9th Cir. 2007) (citations

  omitted); see Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101–03

  (1984). It does not bar official-capacity suits against state officials for prospective

  relief to enjoin alleged ongoing violations of federal law. See Wolfson v.

  Brammer, 616 F.3d 1045, 1065–66 (9th Cir. 2010); see also Will v. Mich. Dep’t of

  State Police, 491 U.S. 58, 71 n.10 (1989). Nor does it bar suits for damages

  against state officials in their personal capacities. See Hafer v. Melo, 502 U.S. 21,

  30–31 (1991); Porter v. Jones, 319 F.3d 483, 491 (9th Cir. 2003).

         Any claims for money damages against Warden Harrington and Chun in

  their official capacities are barred by the Eleventh Amendment and DISMISSED

  with prejudice. See Mitchell v. Washington, 818 F.3d 436, 442 (9th Cir. 2016)

  (“The Eleventh Amendment bars claims for damages against a state official acting
                                               8
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 9 of 21                      PageID #: 32




  in his or her official capacity.”). The Eleventh Amendment does not bar Pitts’

  claims for money damages against Warden Harrington and Chun in their individual

  capacities, nor does it bar his claims for prospective relief against Defendants in

  their official capacities based on any ongoing violations of federal law.

  C.     First Amendment

         1.     Access to the Courts

         Pitts marked a box on the Court’s pre-printed complaint form to indicate that

  his claim involves “Access to the court.”6 ECF No. 1 at 5. “The First Amendment

  guarantees a prisoner . . . a right of meaningful access to the courts.” Jones v.

  Williams, 791 F.3d 1023, 1035 (9th Cir. 2015). Claims for the denial of access to

  the courts may arise from “official action [that] frustrates a plaintiff . . . in

  preparing and filing suits at the present time,” or from “specific cases that cannot

  now be tried[.]” Christopher v. Harbury, 536 U.S. 403, 413–14 (2002).

         “Whether an access claim turns on a litigating opportunity yet to be gained

  or an opportunity already lost, the very point of recognizing any access claim is to

  provide some effective vindication for a separate and distinct right to seek judicial



  6
   Although Pitts included only one Count in his Complaint, he marked boxes next to “Access to
  the court” and “Retaliation,” and he wrote in “Denial of Due Process” and “Denial of Protected
  Liberty Interests Denial of Counsel.” ECF No. 1 at 5. If Pitts decides to file an amended
  pleading, he is reminded that for any claim involving more than one issue, each issue should be
  pled in a separate count.
                                                 9
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 10 of 21              PageID #: 33




  relief for some wrong.” Id. at 414–15. A plaintiff must allege, therefore, an

  “actual injury”—that is, “that a nonfrivolous legal claim ha[s] been frustrated or

  [i]s being impeded.” Lewis v. Casey, 518 U.S. 343, 351–53 (1996) (footnotes

  omitted). “[T]he underlying cause of action, whether anticipated or lost, is an

  element that must be described in the complaint, just as much as allegations must

  describe the official acts frustrating the litigation.” Christopher, 536 U.S. at 415.

  Failure to allege an actual injury to a “‘non-frivolous legal claim’” is “fatal.”

  Alvarez v. Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (quoting Lewis, 518 U.S.

  at 353 & n.4).

        Here, although Pitts marked a box next to “Access to the court” on the

  Court’s pre-printed complaint form, he does not identify a nonfrivolous legal claim

  that has been frustrated or is being impeded. See ECF No. 1 at 5. Indeed, Pitts

  acknowledges that he is currently pursuing legal claims on his own in another

  action pending in this district. See Pitts v. Espinda, Civ. No. 20-00431 LEK-KJM

  (D. Haw.). To the extent Pitts attempts to claim that he is being denied access to

  the courts in his state criminal case, that argument fails because Pitts is represented

  by court-appointed counsel in state court. See United States v. Wilson, 690 F.2d

  1267, 1271 (9th Cir. 1982) (holding access to a court-appointed attorney satisfies

  prison authorities’ obligation to provide prisoners meaningful access to the courts);

  see also Lena v. San Quentin State Prison, 68 F. App’x 749, 750 (9th Cir. 2016)

                                            10
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 11 of 21               PageID #: 34




  (“Dismissal of [plaintiff’s] access-to-courts claim was proper because [he] was

  represented by court-appointed counsel in his state criminal appeal.”); Davies v.

  Heick, Civ. No. 20-00173 LEK-RT, 2020 WL 5805463, at *4 (D. Haw. Sept. 29,

  2020) (“Plaintiff cannot state a claim for denial of access to the courts in

  proceedings in which he is represented by counsel.”). Pitts’ access-to-the-courts

  claim is DISMISSED with leave to amend.

        2.     Retaliation

        Pitts also marked a box indicating that his claim involves retaliation. ECF

  No. 1 at 5. A viable First Amendment retaliation claim in the prison context

  requires: (1) an assertion that a state actor took some adverse action against an

  inmate; (2) because of; (3) that prisoner’s protected conduct, and that such action;

  (4) chilled the inmate’s exercise of his First Amendment rights; and (5) the action

  did not reasonably advance a legitimate correctional goal. Brodheim v. Cry, 584

  F.3d 1262, 1269 (9th Cir. 2009).

        Pitts fails to state a retaliation claim because he does not allege that Warden

  Harrington and Chun took some adverse action against him because of his

  protected conduct. According to Pitts, Warden Harrington and Chun implemented

  a telephone policy for all inmates housed in Special Housing Units in response to a

  “riot” by inmates and a subsequent “standoff” with five inmates and prison

  officials. ECF No. 1 at 7. Pitts does not allege that he participated in the riot, and
                                            11
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 12 of 21              PageID #: 35




  he explicitly states that he was not involved in the standoff. Id. at 6–7. Even if

  Pitts had been involved in the riot or the resulting standoff, neither qualifies as

  protected conduct. See Alexander v. Cal. Dep’t of Corr., No. 2:08-cv-02773 MCE

  KJN P, 2011 WL 837155, at *2 (E.D. Cal. Mar. 9, 2011) (“Plaintiff’s ubiquitous

  allegation that officials treated him unfairly based on his purported conduct during

  a prison riot does not allege an adverse action due to federally protected

  conduct.”). Pitts’ retaliation claim is DISMISSED with leave to amend.

  D.    Sixth Amendment

        Pitts alleges that the telephone policy Warden Harrington and Chun

  implemented denied him access to counsel. ECF No. 1 at 8. Pitts also alleges that

  he could not communicate confidentially with counsel because the “High Special

  Holding Unit” does not have a “confidential visiting room.” Id. at 10.

        1.     Access to counsel

        The Sixth Amendment states that “[i]n all criminal prosecutions, the accused

  shall enjoy the right . . . to have the assistance of counsel for his defense.” U.S.

  Const. amend. VI. The Supreme Court has noted that, “to deprive a person of

  counsel during the period prior to trial may be more damaging than denial of

  counsel during the trial itself.” Maine v. Moulton, 474 U.S. 159, 170 (1985).




                                             12
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 13 of 21               PageID #: 36




        Nonetheless, “[n]ot every restriction on counsel’s time or opportunity to

  investigate or consult with his client or otherwise to prepare for trial violates a

  defendant’s Sixth Amendment right to counsel.” Morris v. Slappy, 461 U.S. 1, 11

  (1983). One court has said that a pretrial detainee’s right to counsel may be

  infringed when prison regulations or practices unreasonably burden, significantly

  interfere, or unjustifiably obstruct the detainee’s access to counsel. See Benjamin

  v. Fraser, 264 F.3d 175, 187 (2d Cir. 2001); see also Procunier v. Martinez, 416

  U.S. 396, 419 (1974) (noting that “inmates must have a reasonable opportunity to

  seek and receive the assistance of attorneys, and “[r]egulations and practices that

  unjustifiably obstruct the availability of professional representation . . . are

  invalid”), overruled on other grounds by Thornburgh v. Abbott, 490 U.S. 401,

  413–14 (1989).

        Pitts claims that he asked two prison officials for “more time to call [an]

  attorney” on the afternoon of May 3, 2021, but Chun allegedly told the officials to

  “go by [Warden Harrington’s] memo.” ECF No. 1 at 9. Pitts fails to state a

  plausible Sixth Amendment claim for at least two reasons. First, Pitts does not say

  which attorney he wanted to speak with on May 3, or why he wanted to do so. It is

  unclear if Pitts sought to speak with his court-appointed counsel in connection with

  his criminal case, or with some other attorney regarding an unrelated, civil matter.

  If it was the latter, the Sixth Amendment simply is not implicated. See Alvarez v.

                                             13
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 14 of 21            PageID #: 37




  Horel, 415 F. App’x 836, 837 (9th Cir. 2011) (“[T]he Sixth Amendment applies

  only to criminal proceedings.”).

        Moreover, even if Pitts sought to speak with his court-appointed counsel, he

  fails to allege that his access to counsel was unreasonably burdened, significantly

  interfered with, or unjustifiably obstructed. See Benjamin, 24 F.3d at 187. While

  Pitts claims that prison officials denied his request for additional time to speak with

  an attorney on May 3, he does not allege that he was unable to communicate

  everything he needed to during the authorized thirty-minute period. Nor does he

  allege that prison officials prevented him from communicating in person, in

  writing, or on the telephone with his court-appointed counsel on May 4, or any day

  since then. Pitts’ access-to-counsel claim is DISMISSED with leave to amend.

        2.     Confidential communication with counsel

         “The right to counsel is violated when (1) the government deliberately

  interferes with the confidential relationship between a criminal defendant and

  defense counsel, and (2) the interference substantially prejudices the criminal

  defendant.” Nordstrom v. Ryan, 856 F.3d 1256, 1271 (9th Cir. 2017) (internal

  quotation marks and citation omitted). The Ninth Circuit has said that “a

  defendant’s ability to communicate candidly and confidentially with defense

  counsel is essential to his defense and nearly sacrosanct.” Id. (internal quotation

  marks and citation omitted). “Substantial prejudice results from the introduction of
                                            14
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 15 of 21              PageID #: 38




  evidence gained through the interference against the defendant at trial, from the

  prosecution’s use of confidential information pertaining to defense plans and

  strategy, and from other actions designed to give the prosecution an unfair

  advantage at trial.” United States v. Danielson, 325 F.3d 1054, 1069 (9th Cir.

  2003) (internal quotation marks and citation omitted).

        Pitts claims that inmates housed in the High Special Holding Unit do not

  have access to a “confidential visiting room” where they can meet with counsel.

  ECF No. 1 at 10. According to Pitts, he met with John Schum in a room with

  “audio and video surveillance” capabilities on April 9, 23, and 29, 2021. Id. Even

  assuming the veracity of these allegations, Pitts’ claim is flawed for several

  reasons. First, Pitts does not link either Defendant to these alleged violations. See

  Hendon v. Witcher, 308 F. App’x 43, 44 (9th Cir. 2008) (“The district court did not

  err when it dismissed [plaintiff’s] . . . claim because he failed to allege a causal link

  between each named defendant and some affirmative act or omission that

  demonstrated a violation of his constitutional rights.”). Second, by the time of the

  April 2021 meetings, Schum had withdrawn as Pitts’ counsel. See Pitts,

  1PC091000097, Dkt. No. 321 (April 17, 2017 order granting Schum’s motion to

  withdraw as counsel). Thus, none of Pitts’ recent meetings in the potentially non-

  confidential setting plausibly occurred with Schum, four years after Schum

  withdrew. Third, although Pitts claims that the room where he met Schum had

                                             15
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 16 of 21             PageID #: 39




  audio and video surveillance capabilities, he does not allege that prison officials, in

  fact, recorded the meetings. Nor does Pitts otherwise say how he was substantially

  prejudiced. See Danielson, 325 F.3d at 1069 (“[I]improper interference by the

  government with the confidential relationship between a criminal defendant and

  his counsel violates the Sixth Amendment only if such interference ‘substantially

  prejudices’ the defendant.”). Pitts claim based on his meetings with Schum are

  DISMISSED with leave to amend.

  E.    Fourteenth Amendment

        Pitts cites the Fourteenth Amendment, ECF No. 1 at 2, and claims that the

  telephone policy amounted to punishment, id. at 9.

        Pretrial detainees have a substantive due process right against restrictions

  that amount to punishment. See United States v. Salerno, 481 U.S. 739, 746

  (1987); Bell v. Wolfish, 441 U.S. 520, 535–36 (1979); Vazquez v. County of Kern,

  949 F.3d 1153, 1163 (9th Cir. 2020). “For a particular governmental action to

  constitute punishment, (1) that action must cause the detainee to suffer some harm

  or ‘disability,’ and (2) the purpose of the governmental action must be to punish

  the detainee.” Vazquez, 949 F.3d at 1163. De minimis deprivations, however, do

  not demand due process protections. See Bell, 441 U.S. at 539 n.21 (“There is, of

  course, a de minimis level of imposition with which the Constitution is not

  concerned.” (internal quotation marks and citation omitted)); see also Smith v.
                                            16
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 17 of 21             PageID #: 40




  Copeland, 87 F.3d 265, 268 (8th Cir. 1996) (“[N]ot every disability imposed

  during pretrial detention amounts to ‘punishment’ in the constitutional sense.”).

        Pitts contends that limiting inmates’ legal calls to thirty minutes each day

  amounted to punishment. See ECF No. 1 at 9. Pitts has not alleged, however,

  anything more than a de minimis deprivation. Although Pitts alleges that he asked

  two prison officials “to add more time to call [an] attorney” on the afternoon of

  May 3, ECF No. 1 at 9, as already noted, Pitts does not say which attorney he

  wanted to speak with or why he wanted to do so. He also does not say why thirty

  minutes was not long enough to communicate with this attorney. Moreover, Pitts

  fails to say how he was harmed by the thirty-minute policy. The fact that Pitts

  would have preferred more time to speak with an unidentified attorney regarding

  unspecified matters on a single day does not amount to punishment. See Collins v.

  Ainsworth, 382 F.3d 529, 545 (5th Cir. 2004) (“[Detainees] who were not granted

  phone calls . . . for a period of less than 24 hours were not subjected to

  impermissible punishment.”).

        To the extent Pitts attempts to claim due process protections for his right to

  counsel in his criminal case, that claim must be analyzed under the Sixth

  Amendment, not the Due Process Clause of the Fourteenth Amendment. See

  United States v. Lanier, 520 U.S. 259, 272 n.7 (1997) (“[I]f a constitutional claim

  is covered by a specific constitutional provision . . . the claim must be analyzed

                                            17
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 18 of 21             PageID #: 41




  under the standard appropriate to that specific provision, not under the rubric of

  substantive due process.”). For the reasons set forth above, Pitts fails to state a

  plausible Sixth Amendment claim.

   F.   Prison Regulations

        Pitts also alleges that the telephone policy was inconsistent with Department

  of Public Safety (“DPS”) regulations. ECF No. 1 at 8–9. Any claim based solely

  on a DPS regulation, however, is not cognizable under 42 U.S.C. § 1983. See

  Cousins v. Lockyer, 568 F.3d 1063, 1070 (9th Cir. 2009) (noting that “state

  departmental regulations do not establish a federal constitutional violation”); see

  also De Cambra v. Sakai, Civ. No. 14-00279 DKW-BMK, 2014 WL 3108002, at

  *6 (D. Haw. July 7, 2014) (“Violations of state prison rules and regulations,

  without more, do not support claims under § 1983.”). Any claims based on DPS

  regulations are therefore DISMISSED with prejudice.

                               IV. LEAVE TO AMEND

        The Complaint is DISMISSED with partial leave to amend. If Pitts wishes

  to pursue his claims, he must file an amended pleading on or before June 30, 2021.

  Pitts may not expand his claims beyond those already alleged herein or add new

  claims, without explaining how those new claims relate to the claims alleged in the




                                            18
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 19 of 21           PageID #: 42




  original Complaint. Claims that do not properly relate to his original pleading are

  subject to dismissal.

        Pitts must comply with the Federal Rules of Civil Procedure and the Local

  Rules for the District of Hawaii. Local Rule 10.4 requires that an amended

  complaint be complete in itself, without reference to any prior pleading. An

  amended complaint must be short and plain and comply with Rule 8 of the Federal

  Rules of Civil Procedure. An amended complaint will supersede the preceding

  complaint. See Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th

  Cir. 2015). Defendants not renamed and claims not realleged in an amended

  complaint may be deemed voluntarily dismissed. See Lacey v. Maricopa County,

  693 F.3d 896, 928 (9th Cir. 2012).

                              V.       28 U.S.C. § 1915(g)

        If Pitts fails to file an amended complaint or is unable to amend his claims to

  cure their deficiencies, this dismissal may count as a “strike” under 28 U.S.C.

  § 1915(g). Under this “3-strikes” provision, a prisoner may not bring a civil action

  or appeal a civil judgment in forma pauperis,

        if the prisoner has, on 3 or more prior occasions, while incarcerated or
        detained in any facility, brought an action or appeal in a court of the
        United States that was dismissed on the grounds that it is frivolous,
        malicious, or fails to state a claim upon which relief may be granted,
        unless the prisoner is under imminent danger of serious physical
        injury.

                                            19
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 20 of 21             PageID #: 43




  28 U.S.C. § 1915(g).

                                 VI.    CONCLUSION

        (1) The Complaint is DISMISSED pursuant to 28 U.S.C. §§ 1915(e)(2)(B)

  and 1915A(b).

        (2) Any claims for money damages against Warden Harrington and Chun in

  their official capacities and any claim based on a violation of a state regulation are

  DISMISSED with prejudice.

        (3) Pitts’ First Amendment access-to-the-courts and retaliation claims, Sixth

  Amendment access-to-counsel and communication-with-counsel claims, and

  Fourteenth Amendment claims are DISMISSED with leave to amend.

        (4) If Pitts decides to pursue this action, he must file an amended pleading

  that cures the deficiencies in his claims on or before June 30, 2021.

  //

  //

  //

  //

  //


                                            20
Case 1:21-cv-00249-DKW-KJM Document 4 Filed 06/14/21 Page 21 of 21         PageID #: 44




        (5) Failure to file an amended pleading may result in AUTOMATIC

  DISMISSAL of this suit without further notice, and Pitts may incur a strike under

  28 U.S.C. § 1915(g).

        IT IS SO ORDERED.

        DATED: June 14, 2021 at Honolulu, Hawaii.




                                                                   --..




  Pitts v. Harrington, et al.; Civil No. 21-00249 DKW-KJM; ORDER
  DISMISSING COMPLAINT WITH PARTIAL LEAVE TO AMEND




                                          21
